Citation Nr: 1619776	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  07-37 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to January 29, 2009, and in excess of 20 percent from January 29, 2009, for a lumbar spine disability, including degenerative disc disease, mechanical low back pain, and mild central stenosis at L4-5 with herniated nucleus pulposus at L5-S1 on the right.

2.  Entitlement to an initial rating in excess of 10 percent prior to January 13, 2011, for degenerative disc disease of the cervical spine.

3.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU), prior to June 5, 2012.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran had active military service from August 1972 to August 1992.  The Veteran died in March 2016.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2005 and October 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The jurisdiction of the appeal was later transferred to the RO in St. Paul, Minnesota.

The issues of higher ratings for lumbar and cervical spine disabilities, and entitlement to service connection for a psychiatric disorder were remanded for further development in September 2010.  

A Board decision in August 2012 denied service connection for a psychiatric disorder; denied increased ratings for the lumbar spine disability; denied a rating in excess of 10 percent prior to January 13, 2011, for the cervical spine disability from January 13, 2011; and remanded the issue of entitlement to a TDIU.  

In September 2013, the Veteran's representative filed a motion to vacate the August 2012 Board decision insofar as it denied increased ratings for the Veteran's lumbar spine disability and cervical spine disability prior to January 13, 2011, as they did not have the opportunity to review the Veteran's claims file prior to the Board issuing its decision.

In October 2013, the Board granted the representative's motion and vacated the portion of the August 2012 Board decision that denied increased ratings for the Veteran's lumbar spine disability and cervical spine disability prior to January 13, 2011.  The denial of service connection for a psychiatric disorder was not vacated.

In November 2014, the Board remanded the issues noted on the title page, in addition to the issue of entitlement to a TDIU.  An April 2015 rating decision granted entitlement to a TDIU effective June 5, 2012.  Therefore, the Board has characterized the issue on appeal as noted above.


FINDING OF FACT

On March 21, 2016, the Board was notified by the Department of Veterans Affairs (VA) Regional Office, St. Paul, Minnesota, that the Veteran died in March 2016.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2015).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2015).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2015). 


ORDER

The appeal is dismissed.



		
MILO H. HAWLEY
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


